Exhibit 10.1
AMENDMENT TO EMPLOYMENT AGREEMENT
     THIS AMENDMENT TO EMPLOYMENT AGREEMENT (“Amendment”) is made and entered
into effective as of June 30, 2009 (the “Effective Date”), by and between
Newpark Resources, Inc., a Delaware corporation (the “Company”), and William D.
Moss, an employee and executive officer of the Company (“Executive”).
     WHEREAS, the Company and the Executive have previously entered into that
certain Employment Agreement dated June 2, 2008, as amended on April 23, 2009
(as amended, the “Employment Agreement”), setting forth the terms and conditions
under which the Executive shall be employed by the Company and serve as the Vice
President of the Company and the President of Newpark Mats and Integrated
Services (“NMIS”);
     WHEREAS, pursuant to a consolidation of NMIS with the Company’s
Environmental Services business, the Executive will no longer serve as the
President of NMIS ;
     WHEREAS, as a result of the changes in the Executive’s position and related
responsibilities (the “Employment Events”), the Executive has a right to
terminate his employment for Good Reason pursuant to Section 2.3 of the
Employment Agreement; and
     WHEREAS, the Company and the Executive desire to enter into this Amendment
to set forth the parties’ agreements concerning the Executive’s continued
employment by the Company and the parties’ respective termination rights arising
from the Employment Events.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, by good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, the parties hereby
agree as follows:
     1. Defined Terms. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Employment Agreement.
     2. Change in Executive Position. Commencing as of the Effective Date, the
Executive shall no longer serve as the President of NMIS. The Company desires to
continue to retain the services of the Executive, and the Executive agrees to
continue to serve, as Vice President, Corporate Strategy and Development, of the
Company pursuant to which he will serve under the direction and supervision of
the Chief Executive Office of the Company and shall perform such duties as
assigned to the Executive from time to time.
     3. Amendment to Termination Provisions. As a result of the Employment
Events and the change in the Executive’s position as described above, the
parties have agreed to amend the Employment Agreement as follows:
          (a) The Executive agrees that he shall not have the right to terminate
his employment for Good Reason as a result of the Employment Events at any time
prior to January 1, 2010. The Executive shall have the right to terminate his
employment for Good Reason as a result of the Employment Events within the
twenty (20) day period immediately following January 1, 2010 by providing
written notice thereof to the Company. If the Executive fails to timely provide
written notice of his termination of employment for Good Reason as a result of

 



--------------------------------------------------------------------------------



 



the Employment Events within such twenty (20) day period, the Executive shall be
deemed to have conclusively waived any right he may have under the Employment
Agreement to terminate his employment for Good Reason as a result of the
Employment Events.
          (b) In consideration of the foregoing agreements by the Executive, the
Company agrees that it shall not have the right to terminate the Executive’s
employment without Cause at any time prior to January 20, 2010.
          (c) Except as otherwise provided herein, the Employment Agreement
shall remain in full force and effect.
     4. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts with
the same effect as if all the parties herein signed the same document. All
counterparts shall be construed together and shall constitute one agreement.
          (b) This Amendment shall be governed by and construed in accordance
with the laws of the State of Texas for all purposes and in all respects,
without regard to the conflict of law provisions of such state.
     IN WITNESS WHEREOF, the parties have executed this Amendment to Employment
Agreement on June 30, 2009, 2009 but effective for all purposes as of the
Effective Date.

                  NEWPARK RESOURCES, INC.    
 
           
 
  By:   /s/ Paul L. Howes     


 
  Name:   Paul Howes    
 
  Title:   President & CEO    
 
               
/s/ William D. Moss 
                  William D. Moss (Executive)    

-2-